DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.

Response to Amendment
Applicant amended claim 1. Claims 1-17 are pending and considered in the present Office action.

In view of the amendment, all of the rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Applicant’s remarks are addressed next.

Response to Arguments
Applicant argues the amendment (i.e., “the supporting plate being located between the tabs and the guiding plate along the length direction”) is not taught by Guen because the non-coating end 117 (equivalent to tab) is located between the second extension 125b (equivalent to the supporting plate 52) and the groove 127 (equivalent to the reinforcement portion). This argument is not persuasive as demonstrated below with the help of annotated Fig. 5 of Guen, below. 

    PNG
    media_image1.png
    955
    794
    media_image1.png
    Greyscale

Annotated Fig. 5 of Guen highlights areas of the tabs (x), supporting plate (y), and guiding plate (z), and demonstrates the length direction (labelled double headed arrow). The supporting plate (e.g., at y) is located between the tabs (e.g., at x) and the guiding plate (e.g., at z) along the length direction. In view of the foregoing, Guen teaches the amended claim.

Applicant’s amendment in the AFCP request (26 May 2022) included two limitations: 
(a) “wherein one side of the reinforcement portion… protrudes outward relative to the guiding plate”; and
(b) “the supporting plate being located between the tabs and the guiding plate along the length direction”.
The interview summary addressed limitation (a) in view of Kim (US 20130122355) and Dukjung; however, since the current amendment does not include limitation (a), and only includes recitation (b), applicant’s arguments concerning Kim and Dukung with respect to limitation (a) are moot. 
 
Applicant’s remarks further address Moon and Dukjung. Applicant’s main arguments are (a) the function of ribs 324 (used to teach the reinforcement portion on the guiding plate) is to increase resistance of the collecting plate 32, not to increase strength of the collector, hence, ribs 324 are not equivalent to the reinforcement portion, and (b) those skilled in the art have no motivation to modify the resistance increasing unit 324. 
Argument (b) is addressed first; clear motivation was provided in the rejection for the inclusion of ribs 324 of Dukjung on the guiding plate of Moon as summarized next. Moon teaches a hole 526 (see e.g., Fig. 5) on the guiding plate (513, 523). Moon does not detail the purpose of this hole, and further does not teach this hole is a rib extending in the height direction However, Dukjung teaches a hole 124, 224 on guiding plate 122 functions as a first resistance increasing unit on the current collector plate 120, 220. These resistance increasing units improve safety by suppressing abnormal heat generation of the electrode assemblies, see e.g., paras. [0066]-[0070]. It would be obvious to one having ordinary skill in the art the hole of Moon function as a resistance increasing unit to improve safety by suppressing abnormal heat generation of the electrode assembly. An alternative resistance increasing unit includes, instead of a hole, the rib structure shown in Fig. 6A-6B, wherein the resistance increasing unit 324 is formed on the guiding plate 122 and includes a rib (made by the block-S pattern shape) extending along a height direction. Dukjung teaches increasing the horizontal width of the second region 122b makes it difficult for the current to pass the second region 122b; accordingly, the magnitude of the short circuit current passing the second region 122b can be reduced or controlled to be at a constant level, see e.g., paras. [0071]-[0075]. It would be obvious to one having ordinary skill in the art to include a resistance increasing unit in the form of a rib (block-S pattern shape) to improve safety by suppressing abnormal heat generation of the electrode assemblies, and further it would be obvious to one having ordinary skill in the art to include the resistance unit in the form of additional ribs (i.e., extension of the block-S pattern shape) to reduce or control the magnitude of the short circuit current passing through region 122b. Incorporating the rib(s) of Dukjung into Moon teaches the claimed reinforcement portion comprising the rib extending along the height direction and the plurality of ribs arranged at intervals. 
Argument (a) is addressed next. It is noted that “configured to reduce the deformation of the guiding plate towards the main body portion” is a property of the guiding plate based on the structure of the guiding plate. The instant disclosure, at published paras. [0073]-[0074], describes the presence of the ribs on the guiding plate provides the structure necessary to achieve reinforcement. Considering the guiding plate and reinforcement portion (ribs) in the prior art have the same structure as that claimed (i.e., guiding plate with vertical rib(s) thereon), it necessarily has the same property. MPEP 2112.01, I. WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112. Additionally, as evidenced by Choo (US 2012/0205971), protrusions (39) formed on a flat surface (38f) exhibit more structural stability with respect to force, see paras. [0076]-[0077] and Fig. 13. In view of the foregoing, the structure recited in the prior art is configured to reduce the deformation of the guiding plate towards the main body portion, as claimed.

Applicant’s comments with respect to Dukjung not teaching “the supporting plate being located between the tabs and the guiding plate along the length direction” are not persuasive because Dukjung was not used to teach the claimed feature. Rather, Moon
teaches the amendment as highlighted in the new rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 11-14, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Guen et al. (US 2012/0164501), hereinafter Guen.
Regarding Claims 1-2 and 17, Guen teaches a battery module 100 comprising a plurality of battery units (e.g., two shown in Figs. 1-7) arranged side by side in a width direction (see annotated Fig. 4).

    PNG
    media_image2.png
    947
    503
    media_image2.png
    Greyscale

A battery unit comprises an electrode assembly (110), comprising a main body portion (interpreted as the collector with active material thereon, see e.g., para. [0026])) and tabs (uncoated part, 114, 115, see e.g., Fig. 3) extending from ends of the main body portion along a length direction (see e.g., annotated Fig. 4) of the electrode assembly (110); two electrode terminals (152, 153) arranged at a top of the electrode assembly (110); and two current collecting members (120, 130) electrically connecting the tabs (e.g., 114, 115) on the ends of the main body portion with the two electrode terminals, respectively (that is, 152 connects to 114 via 120 and 153 connects to 115 via 130 in Fig. 3); wherein each current collecting member (120, 130) comprises a guiding plate (122) and a supporting plate (125), the guiding plate (122) is located on one end of the ends of the main body portion and extends along a width direction (see annotated Fig. 4) of the electrode assembly (110), a reinforcement portion (rib 127, see e.g., Figs. 4-6) is arranged on the guiding plate (122) extending along a height direction (see annotated Fig. 4) of the electrode assembly (110); and the supporting plate (125) is connected to an end of the guiding plate (122) along the width direction (the connection between an end of guiding plate 122 and the supporting plate 125 and the width direction are shown in annotated Fig. 5, where a thick solid line represents the connection between 122 and 125), and the tabs are bent relative to (perpendicular to) the length direction (see e.g., Fig. 6) and connected to the supporting plate (125). Annotated Fig. 5 of Guen highlights areas of the tabs (x), supporting plate (y), and guiding plate (z), and demonstrates the length direction (double headed arrow). The supporting plate (y) is located between the tabs (x) and the guiding plate (z) along the length direction.


    PNG
    media_image1.png
    955
    794
    media_image1.png
    Greyscale

It is noted that “configured to reduce the deformation of the guiding plate towards the main body portion” is a property of the guiding plate based on the structure of the guiding plate. The instant disclosure, at published paras. [0073]-[0074], describes the presence of the ribs on the guiding plate provides the structure necessary to achieve reinforcement. Considering the guiding plate and reinforcement portion (ribs) in the prior art have the same structure as that claimed (i.e., guiding plate with vertical rib(s) thereon), it necessarily has the same property. MPEP 2112.01, I. WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
Regarding Claim 4, Guen teaches one side of the rib (127) adjacent to the electrode assembly (110) recesses inward relative to the guiding plate 122 (toward the electrode assembly), see e.g., Fig. 5.
Regarding Claim 5, Guen teaches one side of the reinforcement portion (rib 127) at a distance away from the electrode assembly (110) recesses outward relative to the guiding plate 122 (toward the electrode assembly), see e.g., Fig. 5.
Regarding Claim 11, Guen teaches the reinforcement portion (127) crosses the supporting plate (125a of 125) along the height direction of the electrode assembly, see e.g., Figs. 4-5
	 Regarding Claim 12, Guen teaches a top cover plate (151) and an insulator (see e.g., paras. [0034], [0043] and Fig. 3) arranged between the top cover plate and the electrode assembly (110), the electrode terminals (152, 153) are arranged on the top cover plate (see e.g., Fig. 3); and the two current collecting members (120, 130) comprise a first current collecting member (120) located on one end (right) of the ends (see e.g., Fig. 3) of the electrode assembly (110), the two electrode terminals (120, 130) comprise a negative terminal (152, see e.g., para. [0024]), the first current collecting member (120) connects the tabs (114) on the one end (right) of the ends with the negative terminal (152) on the one end (right) of the ends, and the reinforcement portion (127) of the first current collecting member (120) extends to a bottom of the insulator along a height direction of the electrode assembly, see e.g., Fig. 3.
Regarding Claim 13, Guen teaches the two current collecting members (120, 130) comprise a second current collecting member (120) located on one end (right) of the ends of the electrode assembly (110), the two electrode terminals (152, 153) comprise a positive terminal (120, see e.g., para. [0024]), the second current collecting member (120) connects the tabs (114) to the positive terminal (152) on the one end (right), the second current collecting member (120) further comprises a heat dissipation portion which is arranged in an area of the guiding plate located above the supporting plate, best seen in Fig. 6.
Regarding Claim 14, Guen teaches the reinforcement portion (127) of the second current collecting member (120) extends to a bottom of the heat dissipation portion along a height direction of the electrode assembly, see e.g., Fig. 6.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guen.
Regarding Claim 3, Guen does not teach the reinforcement member (rib 127) is a plurality of ribs; however, the court held that mere duplication of parts (e.g., ribs) has no patentable significance unless a new and unexpected result is produced, MPEP 2144.04, VI., B. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guen in view of Moon (US 2013/0330593), hereinafter Moon.
Regarding Claim 6, Guen teaches the supporting plate (125) comprises a connection portion (125b) which connects to the tabs (117) and a bending portion (125a), the bending portion (125a) is connected with the guiding plate 122 and is bent into an arc shape, see e.g., Fig. 5. However, the supporting plate (125) extends toward the electrode assembly; this configuration fails to teach the tabs entirely folded along a surface of the bending portion (125a) to one side of the guiding plate away from the main body portion. The configuration of Guen forms a space (area 129) making possible for the tabs to inserted into said space for the connection of the tabs (117) to the supporting portion 125(b). However, this space (129), while useful for inserting tabs therein, creates a large footprint for the current collector in the length direction. In contrast, Moon suggest a connection structure between a supporting plate (514, 515) and tabs (11) that minimizes the current collector footprint in the length direction, i.e., eliminating the space (129 of Guen), such that the size of the battery can be minimized. Specifically, Moon teaches a current collecting member (51) includes a guiding plate (513) and a supporting plate (514, 515) comprising a connecting portion (515) and a bending portion (514); however, the supporting plate (514, 515) extends away from the electrode assembly 10, wherein the connection portion 515 is directly connected to the guiding plate (513), see e.g., paras. [0064], suggesting the elimination of the space taught by Guen, and the tabs (11) are connected to the connecting portion 515 and are entirely folded along the surface of the bending portion 514 to one side of the guiding plate (513) away from the main body portion. It would be obvious to one having ordinary skill in the art to utilize the supporting plate/tab connecting structure taught by Moon in the battery of Guen to minimize the current collector footprint in the length direction, thereby minimizing the size of the battery in the length direction.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guen and Moon in view of Takahashi (US 2015/0155528), hereinafter Takahashi.
Regarding Claim 10, the modification of Guen with Moon (in claim 6) does not teach the bending portion is provided with a slot extending along a height direction of the electrode assembly, the slot is arranged in an intermediate area of the bending portion along the height direction; or that the bending portion is provided with a slot and a groove extending along a height direction of the electrode assembly, the slot is arranged in an intermediate area of the bending portion along the height direction and the groove is arranged on an inner side of the bending portiong and is located in at least one of an area above the slot and an area below the slot. However, Takahashi teaches a slot (bending portion 220) along a height direction of the electrode assembly 101, see e.g., Figs. 6D, and 6C. Or, in another interpretation, Takahashi teaches a slot and a groove extending along a height direction of the electrode assembly 101, see e.g., Figs. 6D, and 6C.

    PNG
    media_image3.png
    918
    1114
    media_image3.png
    Greyscale

The slot is arranged in an intermediate area of the bending portion 202 along the height direction and the groove arrange on an inner side of the bending portion 220 and is located in an area above the slot (or an area below the slot). Takahashi teaches the bending portion is provided with the slot and groove to relieve stress to external force, see e.g., paras. [0087]-[0089]. Moon teaches enlarging the contact area of the current collector 51 and the tabs 11a stably fixes the electrode assembly, paras. [0067]-[0068]. It would be obvious to one having ordinary skill in the art to incorporate a slot and groove as suggested by Takahashi into the bending portion of Guen, as modified by Moon, to increase the contact area between the current collecting members and tabs, thereby stably fixing the assembly (see e.g., paras. [0067]-[0068] of Moon), and to relieve the stress on the current collector and tabs due to external force, see e.g., para. [0088] of Takahashi.
Regarding Claims 7-9, the reinforcement portion of Guen comprises a (single) rib (127) in the center of the guiding plate 122 (see e.g., Fig. 5), hence a plurality of ribs is not disclosed; however, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.01, IV., B. Thus, it would be obvious to one having ordinary skill in the art the guiding plate 122 includes a plurality of ribs. The rib 127 at the center of the guiding plate 122 is interpreted as a second rib, see e.g., Fig. 5, while other ribs (of the plurality as suggested above), located elsewhere on the guiding plate, are interpreted as a first rib. In Guen the available space on the guiding plate for these other ribs include above and below the center rib 127 along the width direction, see e.g., Fig. 5. Thus, ribs above and below the center rib 127 along the width direction are interpreted as two segments of the first rib. That is, the second rib (center rib 127) is located between the two segments of the first rib, and the second rib is located in an interval area of the two connecting portions (125, 125, see e.g., Fig. 5). The second rib (i.e., the center rib 127) is located between assemblies 110, 210, see e.g., Fig. 5 of Guen). Specifically, the tabs 114, 214 of each assembly are bent so as to not contact the rib 127, and provide a space for a height of the second rib (center rib 127); that is, the length of the battery need not be increased to accommodate the center rib 127 because the space between the bent tabs allows for the height of the center rib 127. In contrast, the guiding plate above and below the center rib 127 along the width direction has limited space in the length direction due to the presence of tabs 114, 214. It would be obvious to one having ordinary skill in the art to limit a height of other ribs on the guiding plate placed above and below the center rib along the width direction (i.e., two segments of the first rib) to less than or equal to the center rib (127) so as to not increase the length of the current collector footprint in the length direction, thereby minimizing the size of the battery. 
Guen does not teach the first rib, or two segments of the first rib, are covered by the (two) connecting portion(s). However, as explained under the rejection of claim 6, Guen was combined with Moon to modify the connecting structure between the supporting plate, the guiding plate, and tabs to minimizes the current collector footprint in the length direction, i.e., eliminating the space (129 of Guen), such that the size of the battery can be minimized. Specifically, Moon taught a current collecting member (51) includes a guiding plate (513) and supporting plates (514, 515) comprising a connecting portion (515) and a bending portion (514) on each supporting plate, such that the connecting portions (515) of the two supporting plates are arranged at intervals along the width direction; the supporting plates (514, 515) of Moon extends away from the electrode assembly 10, wherein the connection portion 515 is directly connected to the guiding plate (513), see e.g., paras. [0064], suggesting the elimination of the space taught by Guen, and the tabs (11) are connected to the connecting portion 515 and are entirely folded along the surface of the bending portion 514 to one side of the guiding plate (513) away from the main body portion. The modification of Guen with Moon teaches the guiding plate includes two supporting plates connected to two ends of the guiding plate along the width direction and bent towards each other (see e.g., Fig. 4 of Guen, and para. [0064] and Fig. 3 of Moon), and the connecting portions of the two supporting plates are arranged at intervals along the width direction. The modification of Guen with Moon teaches the end portions of the support plate (515) bent from both sides of plate 514 come in contact and support each other, see e.g., Fig. 3 and para. [0063]. Further, support plate 515 is directly coupled to the side plate 513. This modification, in addition to the plurality of ribs described above, teaches the first rib, or two segments of the first rib, are covered by the two connecting portions.
Guen was modified by Moon to teach end portions of the support plate (515) are bent from both sides of plate 514 and come in contact and support each other, see e.g., Fig. 3 and para. [0063]. Further, support plate 515 is directly coupled to the side plate 513. As such, the first rib (ribs above and below the center rib 127 along the width direction) are covered by the connecting portion. However, this modification does not teach the height of the bending portion with respect to the height of the first rib. However, modifying Guen and Moon with Takahashi teaches the bending portion includes a slot and groove; the slot and groove in the bending portion improve contact area between the tabs and current collector. One of ordinary skill in the art would be inclined to minimize the height of the bending portion with respect to the height of the first rib, so as to not increase the foot print area of the current collector in the length direction, thereby minimizing the length of the battery. The height of either member (bending portion or first rib) is a result effective variable for the size of the battery in the length direction. A known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process, MPEP 2144.05, II. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Guen in view of Kim et al. (US 2011/0039152), hereinafter Kim.
Regarding Claim 3, Guen does not teach the reinforcement portion (rib 127) is a plurality of ribs. However, Kim teaches a guiding plate (72) includes a reinforcement portion comprising a plurality of ribs (i.e., anti-vibration members 80) arranged at intervals, see e.g., Fig. 4 which shows four ribs and paras. [0054]-[0057]. Kim teaches when the reinforcement portion is installed as a plurality of ribs (80) an impact is absorbed at a plurality of locations and thus durability against an impact and vibration is further improved, see e.g., para. [0058]. It would be obvious to one having ordinary skill in the art to include a plurality of ribs on the guiding plate of Guen, as suggested by Kim, to absorb impact at a plurality of locations, thereby securing/improving durability against an impact and vibration.
Regarding Claims 4 and 5, Guen does not teach one side of the rib adjacent the electrode assembly recesses inward (away from the electrode assembly) relative to the guiding plate, or one side of the reinforcement portion away from the electrode assembly protrudes outward relative to the guiding plate (away from the electrode assembly). However, Kim teaches a guiding plate (52) includes a reinforcement portion (i.e., anti-vibration member 60); one side (65) of the reinforcement portion (60) away from the electrode assembly (10) protrudes outward relative to the guiding plate (52) in order to stably support the electrode assembly 10 and terminal 21, see e.g., paras. [0047]-[0049]. It would be obvious to one having ordinary skill in the art one side of the reinforcement member portion away from the electrode assembly protrudes outward relative to the guiding plate (or one side of the rib adjacent the electrode assembly recesses inward (away from the electrode assembly) relative to the guiding plate), as suggested by Kim, to stably support the electrode assembly and terminal of Guen. 
   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guen and Kim in view of Moon (US 2013/0330593), hereinafter Moon.
Regarding Claim 6, the modification of Guen with Kim teaches the supporting plate (125) comprises a connection portion (125b) which connects to the tabs (117) and a bending portion (125a), the bending portion (125a) is connected with the guiding plate 122 and is bent into an arc shape, see e.g., Fig. 5. However, the supporting plate (125) extends toward the electrode assembly; this configuration fails to teach the tabs entirely folded along a surface of the bending portion (125a) to one side of the guiding plate away from the main body portion. The configuration of Guen forms a space (area 129) making possible for the tabs to inserted into said space for the connection of the tabs (117) to the supporting portion 125(b). However, this space (129), while useful for inserting tabs therein, creates a large footprint for current collector in the length direction. In contrast, Moon suggest a connection structure between a supporting plate (514, 515) and tabs (11) that minimizes the current collector footprint in the length direction, i.e., eliminating the space (129 of Guen), such that the size of the battery can be minimized. Specifically, Moon teaches a current collecting member (51) includes a guiding plate (513) and a supporting plate (514, 515) comprising a connecting portion (515) and a bending portion (514); however, the supporting plate (514, 515) extends away from the electrode assembly 10, wherein the connection portion 515 is directly connected to the guiding plate (513), see e.g., paras. [0064], suggesting the elimination of the space taught by Guen, and the tabs (11) are connected to the connecting portion 515 and are entirely folded along the surface of the bending portion 514 to one side of the guiding plate (513) away from the main body portion. It would be obvious to one having ordinary skill in the art to utilize the supporting plate/tab connecting structure taught by Moon in the battery of Guen (as modified by Kim) to minimize the current collector footprint in the length direction, thereby minimizing the size of the battery in the length direction.

Claims 1-3, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Moon (US 2013/0330593) in view of Dukjung et al. (US 2014/0315073), hereinafter Moon and Dukjung.
Regarding Claims 1 and 17, Moon teaches a battery module (101, 102, etc., see e.g., Figs. 1-4, and 7-8) comprising a plurality of battery units (10) arranged side by side along a width direction (Y direction in figs. 4 and 7). A battery unit (10) comprises an electrode assembly (10), comprising a main body portion (i.e., “coated regions”, see e.g., para. [0048]) and tabs (i.e., uncoated regions, 11a, 12a) extending from ends of the main body portion along a length direction (i.e., X, see e.g., Fig. 7) of the electrode assembly (10); two electrode terminals (21, 22) arranged at a top of the electrode assembly (10); and two current collecting members (51, 52) electrically connecting the tabs (e.g., 11a, 12a) on the ends of the main body portion with the two electrode terminals (21, 22), respectively; wherein each current collecting member (51, 52) comprises a guiding plate (513; 523) and a supporting plate (514, 515; 524, 525), the guiding plate (513) is located on one end of the ends of the main body portion and extends along a width direction (Y direction, see e.g., Figs. 1-4, 6, and 8) of the electrode assembly (10). The supporting plate (e.g., 514, 515) is connected to an end of the guiding plate (513) along the width direction, i.e., 515, 514 connected to 513 via 514, the connection is represented as a thick solid line along the y direction annotated in Fig. 4, or 515 connected to 513 directly, hence direct connection of 515 and 513 is along the y direction, see e.g., paras. [0063]-[0064]). In either case, the connection extends in the width direction and the tabs on the one end are attached with an outer side of the supporting plate (e.g., 514) and are bent together with the supporting plate relative to the length direction (X) and the tabs on the one end are connected to the support plate (514, 515). Annotated Fig. 4 of Moon highlights areas of the tabs (a), supporting plate (b), and guiding plate (c), and demonstrates the length direction (labelled X). The supporting plate (e.g., at b) is located between the tabs (e.g., at a) and the guiding plate (e.g.,  at c) along the length direction (X).

    PNG
    media_image4.png
    982
    910
    media_image4.png
    Greyscale

Regarding Claims 1-3, Moon teaches a hole 526 (see e.g., Fig. 5) on the guiding plate (513, 523). Moon does not detail the purpose of this hole, and further does not teach this hole is a rib extending in the height direction configured to reduce the deformation of the guiding plate towards the main body portion, or a plurality of ribs arranged at intervals. However, Dukjung teaches a hole 124, 224 on guiding plate 122 functions as a first resistance increasing unit on the current collector plate 120, 220. These resistance increasing units improve safety by suppressing abnormal heat generation of the electrode assemblies, see e.g., paras. [0066]-[0070]. It would be obvious to one having ordinary skill in the art the hole of Moon function as a resistance increasing unit to improve safety by suppressing abnormal heat generation of the electrode assembly. An alternative resistance increasing unit includes, instead of a hole, the rib structure shown in Fig. 6A-6B, wherein the resistance increasing unit 324 is formed on the guiding plate 122 and includes a rib (made by the block-S pattern shape) extending along a height direction. Dukjung teaches increasing the horizontal width of the second region 122b makes it difficult for the current to pass the second region 122b; accordingly, the magnitude of the short circuit current passing the second region 122b can be reduced or controlled to be at a constant level, see e.g., paras. [0071]-[0075]. It would be obvious to one having ordinary skill in the art to include a resistance increasing unit in the form of a rib (block-S pattern shape) to improve safety by suppressing abnormal heat generation of the electrode assemblies, and further it would be obvious to one having ordinary skill in the art to include the resistance unit in the form of additional ribs (i.e., extension of the block-S pattern shape) to reduce or control the magnitude of the short circuit current passing through region 122b. Incorporating the rib(s) of Dukung into Moon teaches the claimed reinforcement portion comprising the rib extending along the height direction and the plurality of ribs arranged at intervals. 
It is noted that “configured to reduce the deformation of the guiding plate towards the main body portion” is a property of the guiding plate based on the structure of the guiding plate. The instant disclosure, at published paras. [0073]-[0074], describes the presence of the ribs on the guiding plate provides the structure necessary to achieve reinforcement. Considering the guiding plate and reinforcement portion (ribs) in the prior art have the same structure as that claimed (i.e., guiding plate with vertical rib(s) thereon), it necessarily has the same property. MPEP 2112.01, I. WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.
Regarding Claims 15-16, Moon teaches the two current collecting members (51, 52) further comprises a clamping portion (labelled in annotated Fig. 3), and the clamping portion is arranged at a bottom of the guiding plate (513) and entirely protrudes toward one side away from the electrode assembly (10), see e.g., Fig. 3, wherein along the length direction, a surface of the clamping portion away from the guiding plate (513) is not higher than a surface of the tabs (11ab, 11ac) away from the guiding plate (513) after being folded back.

    PNG
    media_image5.png
    864
    389
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729